             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                        No. 3:19-cv-128-DPM

JANE DOE, Investigator, DHHS                              DEFENDANT

                                ORDER

       1. Motion for more time to file an in forma pauperis application,

Ng 2, granted. Webster must pay the filing and administrative fees or
file an application to proceed in forma pauperis by 30 May 2019. If he
doesn't, then his case will be dismissed without prejudice. LOCAL
RULE   5.5(c)(2).
       2. The Court directs the Clerk to mail Webster an application to
proceed in forma pauperis. If the Court grants Webster permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§ 1915(b).

       3. Webster's embedded request to amend his complaint, Ng 2, is

denied without prejudice. If he wants to amend, then he must submit
an amended complaint on a § 1983 complaint form. The Court directs
the Clerk to send him one with this Order.
So Ordered.


              D.P. Marshall fr.
              United States District Judge

                 .30   /t::py-.1   :)..OI   ~




               -2-
